DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application, No. 16/579,209 has claims 1-20 pending.

Priority
Applicant’s claim for priority of PCT application No. PCT/CN2018/077425 (filed on February 27, 2018) which claims foreign priority of application No. CN 201710210122.7 (filed on March 31, 2017) is acknowledge. The effective filing date for this instant application is March 31, 2017.

Drawings
The replacement drawings filed on December 5, 2019 are acceptable for examination purposes.

Abstract
The abstract of the disclosure is acceptable for examination purposes.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated 27 December 2019 and 18 March 2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

“Abstract Idea” Analysis
The claimed invention in claims 1-20 are not an abstract idea because:   
a.	Claims 1-20 pass step 1 of the 35 U.S.C. 101 analysis since each claim is either directed to a method, or a system with hardware components (e.g., processor, memory, a communication interface, and a bus which are implemented by hardware as described in Figure 2C and supporting texts). 
b.	Each of claims 1, 8, and 16, when viewed as a whole, can be streamlined as being eligible under 35 U.S.C. 101 since the claim is self-evident that it is not an abstract idea (i.e., sending to a data node a query, determining if an optimal query plan exists, and using the optimal plan or generating a target query plan based on the determination; and submitting the target query plan to a database for execution).
	Claims 2-7, 9-15, and 17-20 are not an abstract idea based at least on their dependencies on claims 1, 8, and 16 respectively.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Celis et al. (Pat. No. US 6,021,405, published on February 1, 2000; hereinafter Celis) in view of Brown et al. (Pat. No. US 8775413, published on July 8, 2014; hereinafter Brown).

Regarding claims 1, and 8, Celis clearly shows and discloses a query optimization method, applied to a data access node (Abstract); and a query optimization apparatus, comprising a processor, a memory, a communication interface and a bus, wherein the memory is configured to store an executable instruction, the processor, the memory and the communication interface are connected by using the bus, and the communication interface is configured to implement the method (Figure 1), wherein the method comprising:
receiving a query request, wherein the query request is used to query tenant data (a user transmits to the database server 102 an input query 148 instructing the database server 102 to perform certain operations. The input query 148 is typically written in a query processing language such as SQL (Structured Query Language), [Column 12, Lines 40-59]);
Before the search engine generates a plan for a subproblem, it searches the search data structure for an existing plan that satisfies the subproblem's required physical properties. The search engine compares each context's required physical properties with the subproblem's required physical properties, [Column 5, Line 66 – Column 6, Line 13]); 
if the optimal query plan is found, using the found optimal query plan as a target query plan (The first optimal plan that is found is used, [Column 19, Lines 47-62], [Column 20, Lines 31-48]); or 
if no optimal query plan is found, generating a target query plan for the tenant data (If no optimal plan exists, the search engine then proceeds to generate a plan, [Column 5, Line 66 – Column 6, Line 13]).
Brown then discloses: 
submitting the target query plan to a database, wherein the target query plan is used by the database to query the tenant data (FIG. 1 shows a sample architecture for one node 1051 of the DBS 100. The DBS node 1051 includes one or more processing modules 1101 . . . N, connected by a network 115 that manage the storage and retrieval of data in data storage facilities 1201 . . . N. Each of the processing modules 1101 . . . N may be one or more physical processors or each may be a virtual processor, with one or more virtual processors running on one or more physical processors, [Column 5, Lines 7-20]. The PE 130 also coordinates the retrieval of data from the data storage facilities 1201 . . . N in response to queries received from a user at a mainframe 135 or a client computer 140, [Column 5, Lines 36-53]).  
Brown with the teachings of Celis for the purpose of enhancing search and retrieval of data stored in a database based on performance information of candidate execution plans to optimize a database query associated with the stored data.
Regarding claim 16, Celis clearly shows and discloses a query optimization method (Abstract), comprising: 
sending, by an application node, a query request to a data access node, wherein the query request is used to query tenant data (a user transmits to the database server 102 an input query 148 instructing the database server 102 to perform certain operations. The input query 148 is typically written in a query processing language such as SQL (Structured Query Language), [Column 12, Lines 40-59]); 
searching, by the data access node, for an optimal query plan for the tenant data (Before the search engine generates a plan for a subproblem, it searches the search data structure for an existing plan that satisfies the subproblem's required physical properties. The search engine compares each context's required physical properties with the subproblem's required physical properties, [Column 5, Line 66 – Column 6, Line 13]); 
if the optimal query plan is found, using, by the data access node, the found optimal query plan as a target query plan (The first optimal plan that is found is used, [Column 19, Lines 47-62], [Column 20, Lines 31-48]); or 
If no optimal plan exists, the search engine then proceeds to generate a plan, [Column 5, Line 66 – Column 6, Line 13]); 
Brown then discloses: 
submitting, by the data access node, the target query plan to a database; and querying, by the database, the tenant data according to the target query plan (FIG. 1 shows a sample architecture for one node 1051 of the DBS 100. The DBS node 1051 includes one or more processing modules 1101 . . . N, connected by a network 115 that manage the storage and retrieval of data in data storage facilities 1201 . . . N. Each of the processing modules 1101 . . . N may be one or more physical processors or each may be a virtual processor, with one or more virtual processors running on one or more physical processors, [Column 5, Lines 7-20]. The PE 130 also coordinates the retrieval of data from the data storage facilities 1201 . . . N in response to queries received from a user at a mainframe 135 or a client computer 140, [Column 5, Lines 36-53]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Brown with the teachings of Celis for the purpose of enhancing search and retrieval of data stored in a database based on performance information of candidate execution plans to optimize a database query associated with the stored data.
Regarding claims 2, 9, and 17, Celis further discloses if no optimal query plan is found (If no optimal plan exists, the search engine then proceeds to generate a plan, [Column 5, Line 66 – Column 6, Line 13]), the method further comprises: 
a first pass (step 1202) through the optimizer is used to generate one or more solutions for the input query. In this first pass, only those rules 1204 that are enabled for the pass are used to generate the solutions. Preferably, this subset consists of implementation rules since they generate physical expressions and hence plans more readily. In subsequent passes (step 1206), additional rules 1208 are available in order to add plans to the solution space, [Column 18, Lines 50-61]); 
querying, by the data access node, the database for a query cost of each of the optional query plans (As subsequent passes are made, the optimizer considers those plans generated in previous passes having the same required physical properties but reoptimizes their inputs since additional rules exist that can generate a lower cost plan, [Column 18, Lines 18-49]); 
selecting, by the data access node, an optional query plan with a lowest query cost as an optimal query plan for the tenant data (the completion of the desired number of optimization passes, a best plan is selected (step 1210) from the plans included in the search data structure, [Column 18, Lines 50-61]).  
Brown then discloses caching, by the data access node, an optional query plan with a lowest query cost as an optimal query plan for the tenant data (storing the selected query execution plan in an in-line query capture database, [Claim 1]).
Regarding claims 3, 10, and 18, Brown then discloses after the caching, by the data access node, the optional query plan with the lowest query cost (storing the selected query execution plan in an in-line query capture database, [Claim 1]), the method further comprises: 
the selected query execution plan is assigned to one or more workloads and to one or more priority classes based on service level goals, [Claim 1]).  
Regarding claims 4, and 11, Celis further discloses the plurality of optional query plans comprise the target query plan for the tenant data (the completion of the desired number of optimization passes, a best plan is selected (step 1210) from the plans included in the search data structure, [Column 18, Lines 50-61]).  
Regarding claims 5, and 12, Brown further discloses the query request is received again, using the optimal query plan for the tenant data as the target query plan (As shown in FIG. 6A, the regulator 415 receives one or more requests, each of which is assigned by an assignment process (block 605) to a workload group and, optionally, a priority class, in accordance with the workload rules 409, [Column 8, Lines 62-65]. If the request is to be executed immediately, the workload query (delay) manager 610 places the requests in buckets 620.sub.a . . . s corresponding to the priority classes to which the requests were assigned by the administrator 405, [Column 9, Lines 10-18]. The selected query execution plan is assigned to one or more workloads and to one or more priority classes based on service level goals, [Claim 1]). 
Regarding claim 15, Celis and Brown further discloses the query optimization apparatus is a data access node (Figure 1).
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Celis in view of Tokuda et al. (Pub. No. US 2015/0112966, published on April 23, 2015; hereinafter Tokuda).

claims 6, 13, and 19, Tokuda then discloses the generating, by the data access node, the target query plan for the tenant data comprises: generating the target query plan for the tenant data based on statistics of the tenant data (the query execution plan creating unit 422 generates a query execution plan for a query received by the query receiving unit 421 based on statistic information for the data of the DB 451 (hereinafter, "DB statistical information"), [0095]), wherein the statistics comprise metadata of the tenant data (The DB statistical information may include, for example, information representing the number of records for each Table 462, information regarding maximum and minimum values of data for each column, or statistic information such as a histogram representing a data distribution status for each column, [0095]) and index metadata corresponding to the tenant data, and the index metadata comprises at least a priority of an index (query execution plan creating unit 422 may instruct the query execution unit 423 to register the priority 901 of the partial query matching the corresponding query, the top priority flag 902, and the target execution time 903 in the query execution management table 424 based on the generated query execution plan, [0095]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Tokuda with the teachings of Celis for the purpose of generating a query execution plan including information indicating one or more database (DB) operations necessary to execute the query based on resource statistics and priority information associated with data stored in a target database.

Allowable Subject Matter
Claims 7, 14, and 20 are objected for being dependent on a rejected base independent claim respectively but would be allowable if rewritten in independent form to incorporate the subject matter of the respective base claim and all intervening claims.

Related Prior Art
The following references are not used in the above rejections but deemed relevant to the claims:
Guo et al. (Pub. No. US 2009/0157992) teaches management system, including a first module, adapted to parse a received invocation from an application and generate an execution plan which comprises operations on physical storage; a second module, adapted to execute the execution plan to schedule a third module to execute the operations on physical storage in the execution plan; and the third module, adapted to execute the operations on physical storage in the execution plan under the scheduling of the second module. Since the implementation of the docbase management system is divided into hierarchies, and the hierarchies are independent of each other, the docbase management system is well extendable, scalable and maintainable.
Egan et al. (Pub. No. US 2012/0023092) teaches managing a database cache wherein access to a data object stored in a database is monitored. A memory residency priority for the data object is determined, based on the access patterns. Further, an access plan is determined for a query, based on the memory residency priority. Access to the data object is also monitored when the access plan is executed, thereby providing 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

              /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                           January 14, 2021